Citation Nr: 1207320	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-42 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1987 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to TDIU.  

The Veteran testified at a videoconference hearing before the undersigned in May 2011.  A transcript of the hearing is of record. 

The appeal was previously before the Board in November 2011 at which time it was remanded for additional development.  At that time, the appeal included a claim for entitlement to service connection for right knee disability which was remanded by the Board for the issuance of a statement of the case (SOC).  In December 2011, the Veteran withdrew the claim for service connection for a right knee disability and this claim is therefore no longer before the Board.  The claim for entitlement to TDIU has returned to the Board for further appellate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision may be rendered in this case.  With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although the Veteran was provided VA contract examinations of his lumbar spine disability and major depression in October 2008 and April 2009, respectively, the record does not contain a medical opinion addressing whether the Veteran's service-connected disabilities in combination have rendered him unemployable.  The Board notes that the Veteran meets the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) (2011) and has a combined disability rating of 90 percent.  

Additionally, the Veteran testified in May 2011 that he completed a bachelor's degree in accounting in July 2010 as part of VA's Vocational and Rehabilitation program.  The September 2009 SOC indicates that the Veteran's Vocational Rehabilitation records were reviewed prior to adjudication of the claim, but these records are not currently associated with the claims file.  Upon remand, the Veteran's complete Vocational and Rehabilitation records should be added to the claims file as they are relevant to the question of whether he is unemployable due to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate the Veteran's complete Vocational and Rehabilitation file with the record. 

2.  The Veteran's claims file should be made available to a VA examiner with sufficient expertise to ascertain whether the Veteran is currently unemployable due solely to service-connected disabilities.  The examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for major depressive disorder, lumbar herniated disk, status post fracture of the left tibia and fibula with a chronic knee strain, and a right quadriceps tendon repair.  In July 2010 he obtained a bachelor's degree in accounting and has prior work experience as a laborer and supervisor.  

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification of the date, time, and location of the examination sent to the Veteran must be included in the claims folder, indicating that it was sent to the Veteran's last known address.  If this notification is returned as undeliverable, this must also be included in the claims folder.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals

